Citation Nr: 1341939	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  08-27 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence was presented to reopen a previously denied claim for headaches.

2.  Whether new and material evidence was presented to reopen a previously denied claim for a skin condition.

3.  Whether new and material evidence was presented to reopen a previously denied claim for body aches with chronic fatigue and sleep disturbances.

4.  Entitlement to service connection for an acquired psychiatric disability.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for a gastrointestinal disability, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for body aches with chronic fatigue and sleep disturbances, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for menorrhagia, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for a skin condition, to include as due to an undiagnosed illness.

10.  Entitlement to service connection for a muscle condition, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to August 1991 and had additional service in the Army National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 
The Veteran testified before a Decision Review Officer (DRO) in March 2009, and a Conference Report documenting her testimony is of record.  

The issues of entitlement to service connection for an acquired psychiatric disability, a gastrointestinal disability, and body aches with chronic fatigue and sleep disturbances are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The October 2001 RO decision that denied entitlement to service connection for headaches, a skin condition, and body aches with fatigue and sleep disturbances was final; the Veteran did not appeal or submit new and material evidence within one year of the decision.

2.  New and material evidence has been submitted since the October 2001 RO decision.

3.  The Veteran's headaches are caused or permanently aggravated by the Veteran's service connected chronic sinusitis and allergic rhinitis.  

4.  The Veteran's menorrhagia, if any, did not have onset in service and was not caused or permanently aggravated by the Veteran's active military service, to include as due to an undiagnosed illness.

5.  The Veteran's skin condition, if any, did not have onset in service and was not caused or permanently aggravated by the Veteran's active military service, to include as due to an undiagnosed illness.

6.  The Veteran's muscle condition, if any, did not have onset in service and was not caused or permanently aggravated by the Veteran's active military service, to include as due to an undiagnosed illness.  


CONCLUSIONS OF LAW

1.  The October 2001 rating decision denying the Veteran's service connection claim for headaches, a skin condition, and body aches with fatigue and sleep disturbances is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012). 

2.  Evidence received since the October 2001 rating decision is new and material; accordingly, the Veteran's previously denied claims are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for entitlement to service connection for headaches have been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303. 3.304, 3.310 (2013).

4.  The criteria for entitlement to service connection for menorrhagia have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1117, 1131 (West 2002 & Supp, 2012); 38 C.F.R. §§ 3.6, 3.303. 3.304, 3.317 (2013).

5.  The criteria for entitlement to service connection for a skin condition have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1117, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.303. 3.304, 3.317 (2013).

6.  The criteria for entitlement to service connection for a muscle condition have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1117, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303. 3.304, 3.317 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must apply statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information on how to reopen her previously denied claims and how to substantiate her claims in September, November, and December 2006 letters prior to the initial adjudication of her claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  She has not alleged any notice deficiency during the adjudication of her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at an RO hearing.  The hearing was adequate as the DRO who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).





New and Material Evidence

The Veteran's original claims for service connection for headaches, a skin condition, and body aches with fatigue and sleep disturbances were denied in an October 2001 RO decision; the Veteran did not appeal.  In June 2006, the Veteran attempted to reopen these claims.  The RO reopened the Veteran's claims, but denied entitlement to service connection in a September 2007 rating decision, which is the subject of this Board review.    

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

Under the law, newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The RO denied the appellant's prior claims for a skin condition, body aches, fatigue, and sleep disturbances because there was no evidence that the Veteran had any current disabilities that were related to service.  The RO denied the Veteran's claim for headaches because there was no evidence that the Veteran's disorder began in service or was caused or aggravated by the Veteran's active military service.  Thus, for evidence in this case to be considered material, it must tend to substantiate the Veteran has current disabilities that are related to her active military service.  

Since 2001, VA treatment records note complaints of fatigue and sleep disturbances, associated with complaints of depression and PTSD.  Private medical records show treatment for acne and insect bites.  A January 2013 VA examiner has opined that the Veteran's headaches are likely secondary to her service connected sinusitis and allergic rhinitis.  This evidence is new and material.  Accordingly, the Veteran's prior claims are reopened.  The issue of entitlement to service connection for body aches with chronic fatigue and sleep disturbances is addressed in the Remand section.  The issues of entitlement to service connection for headaches and a skin condition are addressed below.

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  Menorrhagia, rashes, and muscle soreness are not recognized as chronic conditions by 38 C.F.R. § 3.309(a).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  

Active military service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2013). 

It follows that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty for training.  38 U.S.C.A. §§ 101(24),106, 1131. 

Active duty for training is defined, in part, as full-time duty in the Armed Forces performed by Reserves or National Guard members for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty for training is generally duty (other than full-time duty) prescribed for Reserves or performed by a member of the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

Annual training is an example of active duty for training while weekend drills are inactive duty. 

VA's Office of General Counsel has defined "injury" as harm resulting from an external trauma, while "disease" is defined as some type of internal infection or degenerative process.  VAOPGCPREC 04-2002 (May 14, 2002). 

For veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established for chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multi-symptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome).  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

Among the requirements for service connection for a disability due to undiagnosed illness of a veteran who served in the Southwest Asia theater of operations during the Persian Gulf War are that there are objective indications of a qualifying chronic disability, which means a chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multi-symptom illness defined by a cluster of signs or symptoms (i.e., chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness specified by the Secretary), or any diagnosed illness specified by the Secretary.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 68 Fed. Reg. 34541 (June 10, 2003).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to fatigue, signs and symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs and symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The illness must become manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2011.  Id.  

Further, by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  Id.  There must be objective signs that are perceptible to an examining physician and other non- medical indicators that are capable of independent verification.  Id.  There must be a minimum of a 6-month period of chronicity.  Id.  

There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia theater of operations during the Persian Gulf War.  Id.  If signs or symptoms have been medically attributed to a diagnosed rather than undiagnosed illness, the Persian Gulf War presumption of service connection does not apply.  38 C.F.R. § 3.317; VAOPGCPREC 8-98 (August 3, 1998); 63 Fed. Reg. 56,703 (1998).

Headaches

The Veteran is seeking entitlement to service connection for chronic headaches, which are currently diagnosed as migraine headaches.  She has reported that her headaches "began after return from Saudi" and are associated with cold and allergy symptoms.  

No complaints of headaches are noted in the Veteran's service treatment records during her period of active duty.  However, on a Report of Medical History completed in March 1997, the Veteran checked the box indicating she suffered from frequent or severe headaches.  

Post-service, it appears the earliest treatment for a migraine headache is in 2004.  

The Veteran also has a long history of complaints of chronic sinusitis and upper respiratory infections and has been granted service connection for chronic sinusitis and allergic rhinitis.  

In January 2013, a VA examiner noted that a bad sinus headache can trigger vascular headaches such as migraines and opined that it is at least as likely the Veteran's allergies, sinus problems, and headaches are due to exposure to environmental hazards the Veteran experienced during her deployment to Southwest Asia.  

Based on the above evidence, the appeal will be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Menorrhagia, Skin Condition, and Muscle Condition

The Veteran's service treatment records are negative for complaints of or treatment for a menstrual condition, a skin condition, or a muscle condition.  

Post-service, there is no evidence in VA or private medical records of treatment for a menstrual condition or a muscle condition.  In January 1999, the Veteran was treated for insect bites on her legs and thighs after she acquired a cat - clearly not a military related event.  Records from a private dermatologist show treatment for acne in November 2008.  

At a November 2006 VA examination, the Veteran reported a change in her menstrual cycle in 1993, following the birth of her first child.  The Veteran was diagnosed with menorrhagia, but the examiner noted that as the Veteran was pregnant at the time of the examination, her menstrual condition could not be evaluated.  However, he did note that a June 2006 OB/GYN examination was within normal limits.  

At the November 2006 examination, the Veteran also claimed that she had a skin rash on her legs and back since 1991.  She reported that it usually comes and goes on its own, but she sometimes treats it with over-the-counter hydrocortisone cream.  She also complained of periodic tension in her right suprascapular muscle for approximately the previous ten years.  On examination, the Veteran had no active skin condition, but did have some tension of the right suprascapula muscle without tenderness.  At a January 2013 VA examination, she continued to complain of periodic overall body soreness that began after her Gulf War Service.  However, the examiner noted that other than some reported stiffness/soreness in the back of her neck, her complaints were vague and there was no evidence of any underlying pathology.  

At a February 2013 gynecological examination, the examiner concluded that there was no evidence that the Veteran has an undiagnosed menstrual condition related to her active military service.  

Following a January 2013 dermatology examination, the examiner opined that "it is less likely than not that the Veteran's intermittent, undiagnosed, undocumented rash on her legs is due to her...deployment or any environmental hazard or exposure during this timeframe."  She also concluded that the Veteran's acne, which was treated in 2008, was unrelated to service.  The examiner noted that the Veteran's service treatment records, as well as post-service medical records, are negative for any complaints of or treatment for a skin condition, including the rash described by the Veteran.  Furthermore, the Veteran has never complained of such a rash to her primary care providers.  The examiner noted that skin conditions can develop at any age.  

The January 2013 VA medical examiner also opined that it was less likely than not that the Veteran's complaints of muscle soreness are related to service, since there is no documentation of these symptoms either in service or post-service.  The Veteran did not meet the criteria for fibromyalgia or chronic fatigue syndrome.

Following a series of medical examinations in January 2013, the examiner concluded that the Veteran has no undiagnosed illnesses or diagnosed, medically unexplained chronic multi-symptom illnesses.  She noted that "[the Veteran] has some normal findings which she feels are not normal and she "knows" that it is from her deployment."

The preponderance of the competent evidence is against these claims, and the appeal as to these disorders will be denied. There is no documentation of these claimed conditions either in service or in the many years after service.  The Veteran has never complained of any of these conditions to her primary care providers.  While the Veteran has claimed that these conditions developed in service or immediately after service, her testimony is not credible because if the Veteran actually had these conditions, it is reasonable to expect that she would have sought treatment for them sometime in the last twenty years.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim. See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of service connection for colon disability to be rebutted by clear and convincing evidence in the form of absence of post-war medical records of treatment for colon-related problems for period of over 40 years).

The Veteran has been seen many times by her VA primary care providers and by VA gynecologists and has never complained of menstrual irregularities, muscle soreness, or a rash.  Indeed, she has often specifically denied experiencing such symptoms.  Her denials on these occasions is highly probative, because she was then reporting symptoms in the course of seeking medical treatment and then had no motive to misrepresent. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Moreover, credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  Here, the Board finds that the lack of consistency between what the Veteran has alleged as part of her claim and what she has reported to her treatment providers in the course of receiving treatment undermines the probative value of the Veteran's testimony.  

Ultimately, the Board finds that the contemporaneous medical records are more probative than the Veteran's testimony.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  

Additionally, the Veteran was afforded a comprehensive series of VA medical examinations to address her reported symptomatology.  Multiple VA examiners concluded that the Veteran claimed conditions are unrelated to service, including an undiagnosed disability relating to the Veteran's service in Southwest Asia.  These conclusions were based on an examination of the Veteran and a review of the claims folder, and were supported by adequate rational.

The Veteran has a nursing degree and thus has some level of medical expertise.  However, the Board finds the opinions of the VA examiners to be far more probative than the Veteran's.  The VA examiners are doctors and thus have more extensive medical knowledge than the Veteran.  Furthermore, these examiners have no stake in the outcome of this appeal and there is no reason to question their objectivity.  On the other hand, the Veteran has an obvious pecuniary interest in the outcome of her claim, and consequently, a pecuniary interest in expressing the "opinion" that her claimed conditions are related to her active service.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

For the reasons discussed above, entitlement to service connection for menorrhagia, a skin condition, or a muscle condition cannot be granted, to include as due to an undiagnosed illness.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).


ORDER

New and material evidence having been received, the Veteran's previously denied claims for entitlement to service connection for headaches, a skin condition, and body aches with chronic fatigue and sleep disturbances are reopened.

Entitlement to service connection for headaches is granted.

Entitlement to service connection for menorrhagia, a skin condition, and a muscle condition are denied.  


REMAND

The Veteran is also seeking entitlement to service connection for an acquired psychiatric disability, claimed as entitlement to service connection for posttraumatic stress disorder (PTSD).  The Veteran attributes her symptoms to a sexual assault during her deployment during Operation Desert Storm/Desert Shield, as well as sexual harassment, the stress of deployment, and fear for her safety after witnessing bombings.  

In January 2013, the Veteran was afforded a VA psychiatric examination.  The examiner determined that the Veteran did not meet the DSM criteria for PTSD, but does have a diagnosis of Depressive Disorder, not otherwise specified.  It is unclear from the examination report whether the examiner related the Veteran's depression to her active military service.  On remand, the claims file should be returned to the VA psychologist who conducted the January 2013 VA examination for an addendum to clarify the etiology of the Veteran's current acquired psychiatric disability.

VA outpatient treatment records also note complaints of gastrointestinal upset associated with medications prescribed to treat the Veteran's psychiatric disorder.  Additionally, outpatient mental health treatment records, as well as the January 2013 VA examination, note somatic complaints associated with the Veteran's depression, such as fatigue and sleep disturbances.  As there is a possible relationship between the Veteran's claims for a gastrointestinal disability and body aches with chronic fatigue and sleep disturbances, these claims are inextricably intertwined with the Veteran's claim for entitlement to service connection for an acquired psychiatric disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claim folder to the VA psychologist who examined the Veteran in January 2013 for an addendum medical opinion.  If this examiner is no longer available, the matter should be referred to another VA psychologist or psychiatrist for the addendum medical opinion.  A new examination is not required unless it is determined to be necessary by the reviewing mental health specialist.  

The examiner is asked to opine whether the Veteran's Depressive Disorder (or any other acquired psychiatric disability) had onset in service or was caused or permanently aggravated by the Veteran's active military service.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. If, and only if, the examiner determines that the Veteran's acquired psychiatric disability is related to her active military service, a medical opinion should be obtained to determine whether the Veteran's claimed gastrointestinal disability and body aches with chronic fatigue and sleep disturbances are related to service, to include as secondary to the Veteran's acquired psychiatric disability or any medication used to treat the same.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


